Case 2:19-cv-14394-RLR Document 1-1 Entered on FLSD Docket 10/16/2019 Page 1 of 2

 

MARCY I. LAHART, P.A.

ANIMAL LAW e ENVIRONMENTAL LAW « WATER LAW e ADMINISTRATIVE LAW

Brian C. Chase, Managing Attorney
Atlas Law

1701 N. 20th Street, Suite B
Tampa, Florida 33605

August 29, 2017
RE: Request for accommodation on behalf of George Friedel
Dear Mr. Chase:

Pursuant to the Federal and Florida Fair Housing Acts and the anti-discrimination provisions of
the Indian River County Code, Iam requesting that Sun Communities waive any rule or policy
that would prevent George Friedel from living with his assistance animal Maggie at his home
within the Park Place community in Sebastian Florida. As you are aware, Maggie is an 11 year
old Golden Retriever, and Park Place is owned and managed by Sun Communities.

Mr. Friedel is a 79 year old man who suffers from and has a history of suffering from major
depressive disorder, atherosclerosis and heart failure. Maggie provides him emotional support,
comfort, companionship and unconditional love which help ameliorate the symptoms of his
depression. Furthermore, stress responses are particularly dangerous for individuals with heart
disease, and living with Maggie has a calming influence on Mr. Friedel in addition to boosting
his mood and level of daily functioning.

While a housing provider is not required to accommodate an assistance animal that poses a direct
threat to other residents or their property, the determination of whether an assistance animal
poses a direct threat must rely on an individualized assessment that is based on objective
evidence about the specific animal in question, such as the animal's current conduct or a recent
history of overt acts. Maggie was fearful of small dogs and was in an altercation with a smaller
dog on a single occasion more than a year and a half ago when she pushed through a screen door
that was not properly latched. Since then, Mr. Friedel and his wife have taken the following
actions that have greatly reduced or eliminated the risk that Maggie will have any adverse
encounters with other small dogs belonging to other Park Place residents:

 

1) Replaced the screen door with one that latches properly.

2) Permanently erected a gate between the living area and the front door to prevent Maggie from
ever escaping accidently.

352.224.5699 PH. 888.400.1464 Fax « 4804 SW 45™ STREET « GAINESVILLE, FL 32608
MARCY@FLORIDAANIMALLAWYER.COM . WWW.FLORIDAANIMALLAWYER.COM

 
Case 2:19-cv-14394-RLR Document 1-1 Entered on FLSD Docket 10/16/2019 Page 2 of 2

3) Hired a professional dog trainer to address Maggie's fear of small dogs and help habituate her
to small dogs so that she ignores them rather than seeing them as a threat. The Friedels have had
many sessions with the trainer, who reports that Maggie has made great progress. Additionally,
the Friedels have learned to watch for signals that Maggie is becoming anxious so that they can
redirect her if needed.

4) Habituated Maggie to being walked with a head collar that gives them much better ability to
control Maggie's behavior on a leash.

I trust that these measures are adequate. In the event that Sun Communities feels they are not
adequate to prevent future injury, Sun Community still may not deny the request in the absence
of "objective evidence that is sufficiently recent as to be credible, and not from unsubstantiated
inferences," that the animal "will pose a direct threat to the health and safety of others... ." that
cannot be mitigated in anyway. Roe v. Sugar River Mills Assoc., 820 F. Supp. 636, 640 (D.N.H.
1993) Banning retractable leashes, and uniformly enforcing pet rules rather that enforcing them
only against large dogs should be explored.

I am providing you records from my client's family physicians in New Jersey documenting that
he was diagnosed with major depressive disorder and heart problems. Accordingly, he has a
record of having these impairments and is considered "handicapped" as defined by 42 USC
3602(h) (2). Additionally, I am providing a report from Ms. Sumner, the professional dog trainer
that has worked with and continues to work with Maggie.

Ever since Mr. Friedel was served a statutory eviction notice he has been very anxious about the
possibility of losing either his home or Maggie. This anxiety has substantially impacted his
health, even sending him to the emergency room with chest palpitations, and reduced the level to
which he us able to enjoy his home. Accordingly, I request a prompt response to this request for
accommodation. If you have any specific questions regarding his disability related need for
Maggie's support please be in touch immediately. Otherwise I look forward to prompt
confirmation that Sun Communities will accommodate George Friedel's handicaps by waiving its
unwritten policy that any dog that gets into a fight with another dog is forever banned.

Sincerely,

Marcy LaHart, Esq.
